DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The term “FIG. 2(c)” in paragraph [0046], line 6 should be “FIG. 2(b)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "the first select line" and “the second select line” in line 2.  There is insufficient antecedent basis for each limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 16-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0362765, hereinafter “Park”).
Regarding claim 1: Park (Fig. 3) discloses a logic-memory cell comprising:
a spin-orbit torque device (20 and paragraph [0006], lines 1-3) having first, second and third terminals configured such that current (paragraph [0004], lines 3-5 and paragraph [0061], lines 15-18), between the second and third terminals is capable of changing a resistance between the first and second terminals;
a first transistor (31) connected between a logic connection line (BL1) and the first terminal of the spin-orbit torque device; and
a second transistor (32) connected between the logic connection line and the third terminal of the spin-orbit torque device.
Regarding claim 2: Park discloses the logic-memory cell of claim 1 wherein current passes through the first transistor when a read operation is performed on the logic-memory cell (RWL1 is selected, paragraph [0018]).

Regarding claim 4: Park (Fig. 3) discloses the logic-memory cell of claim 1 wherein the spin-orbit torque device comprises a magnetic tunnel junction (20) and a spin-orbit torque channel (24 and paragraph [0061], lines 18-20).
Regarding claim 5: Park (Fig. 3) discloses the logic-memory cell of claim 4 wherein the second and third terminal are connected to opposing ends of the spin-orbit torque channel.
Regarding claim 6: Park (Fig. 3) discloses the logic-memory cell of claim 5 wherein the magnetic tunnel junction is located between the first terminal and the spin-orbit torque channel.
Regarding claim 7: Park discloses the logic-memory cell of claim 1 wherein current between the second and third terminals in a first direction is capable of increasing the resistance between the first and second terminals and current between the second and third terminals in a second direction is capable of decreasing the resistance between the first and second terminals (paragraph [0061], lines 15-18).
Regarding claim 8: Park (Figs 1, 2 and 3) discloses a cell array comprising:
a plurality of cells (10_1_1, 10_2_1 … 10_N_M);
a logic connection line (Fig. 3, BL1, BL2 …BLM) connected to each cell in the plurality of cells;
a plurality of write lines (WWL1, WWL2 …WWLN), each write line connected to a respective cell in the plurality of cells;

wherein during a logic operation, at least one of the plurality of read lines is used to connect at least one respective cell of the plurality of cells to the logic connection line to provide at least one respective input value for the logic operation and one of the plurality of write lines is used to connect a respective cell of the plurality of cells to the logic connection line to produce and store an output value for the logic operation (paragraphs [0004], [0018] and [0021]).
Regarding claim 9: Park (Fig. 3) discloses the cell array of claim 8 further comprising a first select line (SL1) and a second select line (SL2) wherein each of the at least one respective cell that provides at least one respective input value is connected to the first select line and the cell that produces and stores the output value is connected to the second select line (paragraph [0004] discloses the read operation and the write operation are performed simultaneously).
Regarding claim 10: Park discloses the cell array of claim 8 wherein during the logic operation a voltage is applied between the first select line and the second select line (there is a voltage difference between SL1 and SL2).
Regarding claim 11: Park discloses the cell array of claim 8 wherein each cell comprises a spin-orbit torque device (paragraph [0006]).
Regarding claim 12: Park (Fig. 3) discloses the cell array of claim 11 wherein each spin-orbit torque device comprises a magnetic tunnel junction and a spin-orbit torque channel wherein the respective read line for each cell controls current through 
Regarding claim 13: Park (Fig. 2) discloses the cell array of claim 8 further comprising:
a second plurality of cells;
a second logic connection line connected to each cell in the second plurality of cells; wherein each write line is connected to a respective cell in the second plurality of cells and each read line is connected to a respective cell in the second plurality of cells.
Regarding claim 16: Park discloses a method comprising:
setting a read line of a first cell and a write line of a second cell to cause current to pass through a magnetic tunnel junction of the first cell, through a logic connection line connecting the first cell and the second cell and through a spin-orbit torque channel of the second cell so as to execute a logic operation and store an output of the logic operation in the second cell (paragraph [0004] discloses the read and write operations are performed simultaneously for two different memory cells).
Regarding claim 17: Park (Fig. 3) discloses the method of claim 16 wherein the second cell further comprises a second magnetic tunnel junction and the output of the logic operation is stored in the second magnetic tunnel junction (the second cell has a second magnetic tunnel junction).
Regarding claim 18: Park discloses the method of claim 17 wherein the first cell further comprises a spin-orbit torque channel and wherein the method further comprises before setting the read line of the first cell, setting a write line of the first cell to cause current to pass through the spin-orbit torque channel of the first cell to thereby store an 
Regarding claim 19: Park discloses the method of claim 16 further comprising:
setting a read line of a third cell to cause current to pass through a magnetic tunnel junction of the third cell, through the logic connection line connecting the third cell and the second cell and through the spin-orbit torque channel of the second cell so as to execute the logic operation and store the output of the logic operation in the second cell (paragraph [0004], the third cell is the same column as the second cell and has the same bit line).
Regarding claim 21: Park (Figs. 1-3) discloses a pattern matching system implemented in a cell array, wherein each cell in the cell array comprises spin-orbit torque device wherein current along a first path through the cell sets a resistance along a second path through the cell.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0075099, hereinafter “Choi”).
Fig. 4 of Choi discloses all the limitations of claims 1-8 and 10-12 (see the similar rejections of these claims above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Applicant’s admitted prior art.
Park discloses all the limitations of claim 23 except for execution of an instruction using the cell array causes a result of the instruction to be stored in a non-volatile manner in the cell array. However, the execution of an instruction using the cell array causes a result of the instruction to be stored in a non-volatile manner in the cell array is well-known in the art and is disclosed by the admitted prior art (paragraph [0003]). It would have been obvious to one of ordinary skill in the art to use a central processing unit to retrieve data from a memory, perform an instruction on the data to produce a result and return the result to memory for storage. 

Allowable Subject Matter
Claims 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “a switching transistor connected between the logic connection line and the second logic connection line such that current flows from the logic connection line through the switching transistor to the 
Regarding claim 20: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein causing current to pass through the magnetic tunnel junctions of the first and third cell, the logic connection line and the spin-orbit torque channel of the second cell comprises applying a voltage between a first select line connected to the first and third cell and a second select line connected to the second cell.” in combination with the other limitations thereof as is recited in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN HOANG/           Primary Examiner, Art Unit 2827